USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH#:

DATE FILED: 2//{/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JERMAINE DUNHAM,
Plaintiff
-v.- 11-CV-1223 (ALC)
CITY OF NEW YORK, ET AL., ORDER
Defendants

 

 

ANDREW L. CARTER, JR., District Judge:

The Court is in receipt of Defendants’ requests for a pre-motion conference and for
bifurcation and a stay of discovery with respect to Plaintiff's municipal liability claims. ECF No.
124, The Court is also in receipt of Plaintiff's opposition to these requests, ECF No. 128, and the
Parties’ joint letter to the Court regarding these issues, ECF No. 138. The Court has determined
that in the interest of efficiency and convenience, and to avoid undue prejudice, discovery should
be bifurcated and stayed. See, e.g., Brown v. City of New York, No. 13-CV-6912, 2016 WL 616396,
at *2 (S.D.N.Y. Feb. 16, 2016) (“[S]ince there is no finding of Monell liability without first finding
a constitutional violation, in an effort to promote convenience and economy, courts in this circuit
have bifurcated Monell claims and stayed their discovery until a plaintiff has succeeded in
establishing liability on the part of the individual defendants.”). Accordingly, Defendants’ request
for a stay and bifurcation of discovery with respect to Plaintiff's municipal liability claims is
hereby GRANTED.

Defendants’ request for a pre-motion conference is hereby DENIED. Defendants are
GRANTED leave to file a motion for summary judgment, and the Parties are ORDERED to

proceed in accordance with the following briefing schedule:

 
Defendants’ Brief March 13, 2020

Plaintiff's Response April 10, 2020
Defendants’ Reply April 24, 2020
SO ORDERED. ys
Dated: New York, New York

 

February 11, 2020

 

 

Plny

ANDREW L. CARTER, JR.
United States District Judge ~~

 
